Bell, Chief Judge.
Plaintiffs appeal from an order denying their motion tó set aside judgments of the Superior Court of DeKalb County. The record on appeal, as designated by plaintiffs, consists only of the motion to set aside and the trial court’s order denying the motion. The burden is on the appellant in asserting error to show it by the record. Smith v. *346Forrester, 132 Ga. App. 426 (208 SE2d 199). Defendants have failed to sustain this burden on appeal as we cannot determine that error was committed on this limited record.
Argued January 31, 1978
Decided March 16, 1978 — Cert, applied for.
W. F. Browning, Jr., for appellants.
Simmons, Martin, Warren & Szczecko, Joseph Szczecko, for appellee.

Judgment affirmed.


Shulman and Birdsong, JJ., concur.